DETAILED ACTION
The communication dated 4/23/2021 has been entered and fully considered.
Claims 1-6, 8, 13, 18-22, and 28 were amended. Claims 1-31 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9, filed 4/23/2021, with respect to claim 28 have been fully considered and are persuasive.  The informality objection of claim 28 has been withdrawn.
Applicant’s arguments, see pages 9-10, filed 4/23/2021, with respect to claims 1-2, 8-17, and 24-31 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejections of claims 1-2, 8-17, and 24-31 have been withdrawn.
Applicant’s arguments, see page 9, filed 4/23/2021, with respect to claims 3-7 and 18-23 have been fully considered and are persuasive.  The dependency objections of claims 3-7 and 18-23 have been withdrawn.

Allowable Subject Matter
Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, Im et al. U.S. Publication 2014/0311189, the closest prior art, differs from the instant claims in failing to teach a guide pipe that is fixed to the gasket and that defines an annular flow path configured to guide water supplied from the pump; a plurality of nozzles comprising an upper nozzle, a pair of intermediate nozzles, and a pair of lower nozzles as claimed. Furthermore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the washing machine taught by Im as claimed.
Claims 2-31 are allowed as they are dependent upon allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711